1    DAVID R. HOUSTON, ESQ.
     Nevada Bar No. 2131
2
     LAW OFFICE OF DAVID R. HOUSTON
3
     A Professional Law Corporation
     432 Court Street
4    Reno, Nevada 89501
     Telephone: 775.786.4188
5    Attorney for Defendant
6

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                    )
9
                                                  )
10
                           Plaintiff,             )       CASE: 3:18-CR-00077-MMD-WGC
                                                  )
11             v.                                 )
                                                  )       STIPULATION AND ORDER FOR
12   ABDUL MAJID,                                 )       EXTENSION OF TIME
                                                  )
13
                           Defendant,             )
14                                                )

15          COMES NOW, Defendant ABDUL MAJID, by and through his Attorney of Record,
16
     DAVID R. HOUSTON, ESQ., Plaintiff UNITED STATES OF AMERICA, by and through its
17
     Authorized Representative MEGAN RACHOW, ESQ., and hereby stipulate to a one-week
18
     extension of time, extending the due date to April 10, 2019, for Defendant to file a Reply to the
19
     Plaintiff’s Response in Opposition (#45) to Defendant’s Motion to Suppress (#40) that is
20

21   currently due on April 3, 2019.

22
     ASSISTANT UNITED STATES                      LAW OFFICE OF DAVID R. HOUSTON
23
     ATTORNEY
24

25   __/s/ Megan Rachow____________               __/s/ David Houston_________________
     MEGAN RACHOW, ESQ.                           DAVID R. HOUSTON, ESQ.
26   Attorney for Plaintiff                       Attorney for Defendant Abdul Majid
     DATED this 29th day of March 2019            DATED this 29th day of March 2019
27

28
                                                      1
29
1                                             ORDER
2
            Based upon the foregoing stipulation between the parties, IT IS HEREBY ORDERED
3
     that Defendant shall file a Reply to Plaintiff’s Response in Opposition (#45) to Defendant’s
4
     Motion to Suppress (#40) by Wednesday, April 10, 2019.
5
     IT IS SO ORDERED.
6

7           DATED this 1st           April
                       _____ day of _______________, 2019.

8

9
                                                ____________________________________
10                                              MIRANDA M. DU
                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
29
